—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered November 30, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People *273v Prochilo, 41 NY2d 759, 761). The minor inconsistencies in the arresting officer’s testimony did not render such testimony unworthy of belief.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329). Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.